The Chancellok.
The defect, if any, in Beach’s title is, not that the title or possession of any part of the lot is shown to have been in any other person ; but that Beach’s deed, by the length of chain on one line and an alleged wrong course on *308another line, does not coyer the whole lot. Beach was in possession of the whole at the time of the conveyance to Waddell; and claims that his title and his deed to Waddell covers the whole. There has been no eviction of Waddell; and Beach’s deed to Waddell contains full covenants of seizin and warranty. If there be any question as to Beach’s title to the whole, it is, at most, only a disputed question as to the true boundary line between this lot and an adjoining lot owned by Carman. Under these circumstances it is not a case for the rescisión of the contract between Beach and Waddell.
If this Court could entertain the question as to the boundary line, a decision between these parties, in favor of Beach, would not bind Carman. Carman is not, and it is not perceived how he could be made a party in this suit. This goes to show, that this Court cannot interpose in favor of Waddell, unless he shall be evicted by due course of law.
In this view of the case it is not necessary for me to consider, whether it would be a case for the rescisión of the whole contract, if the title of Beach to the strip alleged by Waddell to be in Carman should prove defective.
Decree for the complainant in the original bill.